Citation Nr: 0606729	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
Army National Guard (ANG) from February 5, 1979, to May 25, 
1979, with additional ANG service.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2004 for further development.  


FINDING OF FACT

An acquired psychiatric disability, to include schizophrenia, 
was not manifested during the appellant's active duty for 
training, nor is any current acquired psychiatric disability 
otherwise related to his active duty for training.  


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the appellant's active duty for training.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The appellant's appeal stems from a 
February 2002 rating decision which denied service 
connection.  In February 2004, a VCAA letter was issued.  The 
VCAA letter notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in January 2004 to ensure compliance with the VCAA, 
and the notice and assistance provisions.  As noted, a VCAA 
letter was issued in February 2004.  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The Board notes that the voluminous claims folders contain 
multiple documents which are referenced below, which were 
initially produced in Spanish, and were subsequently 
translated to English.  The VCAA provides that VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As will be discussed in detail below, the 
appellant's service medical records are unavailable.  The 
record contains post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In any event, as will be 
discussed in more detail below, the Board finds that the 
appellant has presented falsified documents to support his 
claim of service connection for an acquired psychiatric 
disorder.  VA may refrain from or discontinue providing 
assistance in cases such as this when a claim is inherently 
incredible or clearly lacks merits.  38 C.F.R. § 3.159(d).

The appellant was afforded a VA examination in April 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
As will be discussed in more detail below, however, this 
presumption does not apply to the appellant's period of 
service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  To 
reiterate, in order to establish basic eligibility for VA 
benefits based on ACDUTRA service, there must be evidence 
that the individual concerned died or became disabled during 
the period of ACDUTRA.  38 U.S.C.A. §101(24); see also 
Mercado-Martinez v. West, 11 Vet. App. at 419.

Upon review of the voluminous evidence of record, it is 
apparent that the appellant currently has schizophrenia.  As 
will be discussed in detail below, however, there is no 
probative evidence of record to show that his schizophrenia 
is related to his period of ACDUTRA.  

A June 1979 service medical record reflects complaints of 
dizziness and fever.  A February or December (the numbered 
month is unclear)1979, service medical record reflects that 
the appellant sustained a laceration to the right arm.  There 
are no other service medical records on file.  Attempts to 
locate any additional service medical records have been 
unsuccessful.  Thus, due to the missing service medical 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Initially, the Board notes that the appellant had ACDUTRA 
from February 5, 1979, to May 25, 1979, and has claimed that 
he was discharged from service due to his acquired 
psychiatric disability.  The appellant's DD Form 214, which 
is of record, does not reflect any such medical discharge, 
nor do any of his service personnel records reflect a medical 
discharge.

Undated lay correspondence from E.R.M. states that the 
appellant began feeling anxious and received nervous 
treatment in service beginning in January 1979.  The 
appellant reported visual hallucination, and the lay person 
observed that the appellant was not a normal soldier.  He was 
discharged from service due to his mental condition.  

Typewritten correspondence dated on July 9, 1982, from 
M.A.S., a social worker, with the Commonwealth of Puerto Rico 
Health Department Psychiatric Hospital, to the Social 
Security Administration, states that the appellant was 
admitted to the institution on June 28, 1982, presenting a 
frame of psychosis.  A diagnosis of chronic undifferentiated 
schizophrenia was established.  

The appellant submitted a copy of the same piece of 
correspondence from M.A.S., however, the dates were altered.  
The date of the correspondence was changed to July 9, 1979, 
and the date of admission was changed to June 28, 1979.  It 
is apparent that this submission was doctored, as the 
typewritten 1979 corresponding to each date is smudged, there 
are traces of the original date being redacted, and it 
appears a different type of typewriter was used.

Typewritten correspondence dated on July 29, 1982, from Dr. 
Manuel Colon Vargas, a psychiatrist, to a judge at the 
District Court, states that the appellant was authorized to 
go on a 14 day pass with medications and a family member.  
The correspondence states that he will have to return for a 
medical reevaluation on August 6, 1982.

The appellant submitted a copy of the same piece of 
correspondence from Dr. Vargas, however, the dates were 
altered.  The date on the correspondence was changed to July 
28, 1979, and the date of the reevaluation was changed to 
August 6, 1979.  It is apparent that this submission was 
doctored, as the typewritten 1979 corresponding to each date 
is smudged, there are traces of the original date being 
redacted, and it appears a different type of typewriter was 
used.

Medical records from the Puerto Rico Medical Center were 
submitted to support the appellant's claim, which reflected 
treatment for schizophrenia in 1981.  The respective dates 
are handwritten by the treating examiners.  Subsequently, the 
appellant submitted duplicates of these medical records, 
however, the dates were altered to 1979.  It is apparent that 
the date was doctored to reflect 1979, as there are traces of 
the original dates being redacted, and the handwriting 
differs.

Correspondence dated in July 1983 from Dr. Fausto Jimenez, a 
psychiatrist with a psychiatric hospital (Hospital de 
Psiquiatria, Rio Piedras, Puerto Rico), stated that the 
appellant had three admissions to the psychiatric hospital on 
the following dates:  July 13, 1981, to July 22, 1981, June 
28, 1982, to August 6, 1982, and June 23, 1983, to July 1, 
1983.  

The appellant submitted a copy of the same correspondence 
from Dr. Jimenez, however, the dates were altered to reflect 
the following dates:  July 13, 1979, to July 22, 1979, June 
28, 1980, to August 6, 1980, and June 23, 1981, to July 1, 
1981.  It is apparent that this submission was doctored, as 
it appears that a different type of typewriter was used, the 
altered typewritten dates are smudged, and there are traces 
of the original date which was redacted.

A case summary dated in December 2000, from Mental Health and 
Anti Addiction Services Administration (Admistracion de 
Servicios de Salud Mental y Contra la Addiccion) in Manati, 
Puerto Rico, reflects an admission date of July 3, 1979, and 
a date of first visit of July 3, 1979, and a date of last 
visit of March 3, 2000.  The dates are handwritten as 
follows:  03/07/1979, and 03/03/00.  The first number 
corresponds to the day (dia), the second number corresponds 
to the month (mes), and the third number corresponds to the 
year (ano).

The appellant submitted a copy of the same case summary, 
however, the dates were altered.  The submission reflects a 
handwritten date of admission of 03/05/1979, and a date of 
first visit of 03/05/1979.  It is apparent that the number 
corresponding to the month was changed from a '7' to a '5,' 
as there are traces of the original date being redacted, and 
the handwritten '5' differs from the other handwritten 
numbers.   

A handwritten note dated in September 1989 from Angel Luis 
Rodriguez Gomez, M.D., of Ashford Medical Center, states that 
the appellant underwent four psychiatric interviews between 
July 23, 1979, to October 8, 1979.

An original copy of a handwritten note from Angel Luis 
Rodriquez, M.D., dated on December 19, 2000, states that the 
appellant received psychiatric care from July 23, 1979, to 
October 8, 1979.  Dr. Rodriquez specifically writes the 
following:  "Pt of caption received my psychiatric care from 
23 July 79 to 8 Oct 79..."

The appellant submitted a copy of the handwritten note from 
Dr. Rodriquez, dated on December 19, 2000, which states that 
the appellant received psychiatric care from January 23, 
1979, to October 8, 1979.  Specifically, the altered document 
states "23 January 1979."  It is apparent that this 
submission was altered, as the handwritten "January" is 
smudged, and there are traces of the original month being 
redacted.

A May 2001 opinion from Jose A. Juarbe, purportedly a 
physician, cites a principal diagnosis of schizophrenia 
chronic undifferentiated type severe.  Dr. Juarbe opined that 
the appellant had service from February to May 1979, and had 
a history of being on psychiatric treatment for schizophrenia 
since January 1979.  According to the appellant, while in 
Fort Benning, Georgia, from February to May 1979, his mental 
condition worsened and he received psychiatric care and was 
treated with Prolixin.  He was discharged from service due to 
his mental condition.  Dr. Juarbe opined that his mental 
condition could be traced back to the beginning of 1979 and 
worsened while in active duty.

An August 2002 opinion from Rosa A. Coca Rivera, M.D., 
proffers that the appellant served in the National Guard from 
1978 to 1985.  The appellant reported that when he entered 
service he began to feel anxious and nervous due to people 
screaming at him, and other stressful conditions.  He began 
to have arguments with fellow soldiers.  He received 
treatment while in basic training.  Upon discharge, he sought 
psychiatric therapy.  Dr. Rivera opined that the appellant's 
psychiatric condition was provoked by the circumstances that 
he suffered during military service.  He entered service in 
excellent health condition and during training started with 
symptoms.  

In April 2004, the appellant underwent a VA examination.  The 
examiner indicated that he had reviewed the claims folder.  
The examiner stated that there was evidence in the claims 
folder of a past history of psychiatric treatment since 1979.  
The examiner summarized the evidence of record, including 
reference to the altered December 15, 2000, summary report by 
Manati Mental Health Center, which reflected treatment since 
May 3, 1979.  The appellant reported the inability to work 
since being discharged from service on May 25, 1979.  He 
reported entering active service on February 5, 1979, and 
starting psychiatric treatment on May 3, 1975.  Upon mental 
examination, the examiner diagnosed schizophrenia, 
undifferentiated type.  The examiner opined that the 
objective evidence of record reflected that the onset of the 
appellant's schizophrenia was during the first month in the 
year 1979, when he began psychiatric treatment at the Arecibo 
Mental Center, and with a private psychiatrist.  Thus, the 
examiner opined that it is at least as likely as not that the 
onset of the appellant's schizophrenia was in his period of 
active service from February to May 1979.

Based on the unaltered medical evidence of record, there is 
no objective evidence, to include medical records, that the 
appellant suffered from schizophrenia during his period of 
ACDUTRA, or that any schizophrenia was aggravated during his 
period of ACDUTRA.  The unaltered medical evidence reflects 
that the earliest discernible date of onset of schizophrenia 
was on July 23, 1979, approximately two months after his 
period of ACDUTRA.  As noted, if psychoses manifests to 
compensable degree within one year of discharge from service, 
generally there is a presumption that it is related to 
service.  38 C.F.R. § 3.307, 3.309.  This presumption, 
however, does not apply to the facts at hand, because in the 
case of ACDUTRA, the disability must occur during the period 
of ACDUTRA.  

The Board has considered the May 2001, August 2002, and April 
2004, opinions which link the appellant's schizophrenia to 
his period of ACDUTRA.  The Board has determined, however, 
that the probative value of each such opinion is marred by 
the appellant's deliberate actions in altering the medical 
evidence of record, in an attempt to show that he underwent 
treatment for schizophrenia in January and May 1979.  It is 
evident that in offering positive opinions of an etiological 
relationship, the examiners relied on the unsupported history 
supplied by the appellant, and the altered documentation of 
treatment.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Moreover, 
the altered documents are inherently incredible and are 
accorded no value in determining whether the appellant's 
schizophrenia is etiologically related to his period of 
ACDUTRA.  

Dr. Juarbe, in opining that the appellant's mental condition 
could be traced back to the beginning of 1979, does not 
provide any support for such opinion.  There is no indication 
that Dr. Juarbe treated the appellant in 1979, nor is there 
any explanation for any such opinion, other than reliance on 
the history supplied by the appellant.  It is also notable 
that the opinion was prepared in May 2001, approximately 22 
years after his period of ACDUTRA.  There is no objective 
medical evidence of record which shows that he began 
treatment for schizophrenia in January 1979.  There is also 
no medical evidence of record that the appellant's mental 
condition worsened in service, and that he received 
psychiatric care during his ACDUTRA.  In acknowledging that 
there are no service medical records available, the Board 
would ordinarily give the appellant the benefit of the doubt 
with regard to his report of treatment, however, in this 
case, the appellant's credibility is diminished based on the 
multiple submissions of altered evidence in support of his 
claim.  In any event, Dr. Juarbe's opinion lacks minimal 
probative weight as it is speculative, and unsupported.

In consideration of Dr. Rivera's opinion, again the opinion 
is based strictly on the unsupported history supplied by the 
appellant.  Dr. Rivera specifically opines that the appellant 
entered service in excellent condition, and during training 
exhibited symptoms of schizophrenia.  The evidence does not 
reflect that Dr. Rivera treated the appellant prior to, or 
during service, and does not discuss any of the evidence 
relied on in forming such an opinion.  Moreover, the opinion 
was offered in August 2002, over 23 years after the 
appellant's period of ACDUTRA.  Thus, the opinion is also of 
negligible value, as it is speculative, and unsupported.

The Board has also considered the VA opinion of record which 
proffered that the appellant's schizophrenia had a date of 
onset of January 1979, and is at least as likely as not due 
to his period of ACDUTRA.  In forming this opinion, however, 
the examiner specifically relied on the altered notation from 
Dr. Rodriquez that the appellant underwent psychiatric care 
from January to October 1979.  This date, however, was 
altered by the appellant to reflect January, when in fact the 
date as evidenced by the original copy on file, reflects that 
the treatment was rendered from July to October 1979.  
Additionally, the VA examiner also relied on the altered 
December 2000 summary report from Manti Mental Health Center 
which reflected treatment since May 3, 1979, however, again 
the correct date is actually an initial date of treatment of 
July 3, 1979, two months after his period of ACDUTRA.  The 
examiner does not reference any additional documents which 
reflect treatment in 1979.  This opinion, therefore, is 
entitled to limited probative weight, as it was based on 
falsified documents on record, and unsupported medical 
history supplied by the appellant.  

In conclusion, the Board finds that the evidence submitted by 
the appellant in an attempt to show that he was treated for 
schizophrenia prior to his ACDUTRA, and during his period of 
ACDUTRA, has been altered and is therefore of no probative 
value.  There is otherwise no probative evidence of record 
that shows that the appellant suffered from schizophrenia 
prior to, or during his period of ADCUTRA.  While the 
appellant currently suffers from schizophrenia, the probative 
evidence does not reflect that his disorder is due to his 
three months of ACDUTRA.  The Board finds that there is no 
credible supporting evidence that the appellant had 
schizophrenia during service, or that any such disorder was 
aggravated during service.  Thus, the appellant's claim of 
service connection is not warranted, and must be denied.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


